          Case 2:18-cv-03001-GMS Document 13 Filed 10/09/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John P. Miller,                                 No. CV-18-03001-PHX-GMS
10                  Plaintiff,                       ORDER
11   v.
12   Albertsons LLC, et al.,
13                  Defendants.
14
15            The Court has received and reviewed the parties’ Joint Motion to Dismiss (Doc.
16   12) in this matter. Accordingly,
17            IT IS ORDERED dismissing the above-entitled action, with prejudice, each party
18   to bear its own attorneys’ fees and costs.
19            Dated this 9th day of October, 2018.
20
21
22
23
24
25
26
27
28
